Section 669 of Volume 1 of the Code of 1922, relating to appeals to the circuit Court from the Courts of magistrates, contains this provision: "Upon hearing the appeal, the appellate Court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits." *Page 56 
It was decided in Fraser v. A.C.L. Railroad Company,93 S.C. 272, 76 S.E., 609: "On appeal from magistrate's judgment, the appellate Court shall give judgment according to the justice of the case without regard to technical errors."
"Under Code Civ. Proc., Sec. 407 (now Sec. 669, Vol. 1, Code 1922), a case on appeal from a magistrate should be considered by a circuit Court upon its merits, and judgment there given according to the justice of the case, without regard to technical errors and defects." Feinstein v. Politz,103 S.C. 238, 87 S.E., 1005.
Also, it is well established in this State that this Court has no right to question the findings of fact in a magistrate's Court, approved by the circuit Judge on appeal, when there was any evidence whatever, however slight it may have been, tending to prove the issues involved.
We cannot expect our magistrates, usually untrained in the technicalities of the law, and unfamiliar with the orderly manner of instructing juries, to deliver their charges without some little confusion. In fact, the jurors they instruct often know as much about the law as the magistrates do. The conclusion of the circuit Judge, who has the right to review all the facts, on appeal from a magistrate's Court, for the purpose of determining the justice of the case, that the parties have had a fair trial in the inferior Court, and that substantial justice has been done, should be given more weight in this Court than almost anything else in the consideration of appeals in cases originally heard in the Courts of magistrates.
See the recent case of Naufal v. Gergel, 136 S.C. 366,134 S.E., 463, which strongly supports the views herein expressed.
MESSRS. JUSTICES STABLER and CARTER concur.